Allow me at the outset, on 
behalf of the President of the Republic of Suriname, His 
Excellency Mr. Desiré Delano Bouterse, and the people 
and the Government of Suriname, to congratulate 
you, Mr. President, on your well-deserved election. 
With your election you bring honour to your country, 
Antigua and Barbuda, and to the Caribbean. With your 
background in sustainable development, you are well 
prepared to lead us in our deliberations on this year’s 
theme, “The post-2015 development agenda: setting the 
stage”. I assure you of the support and cooperation of 
Suriname during your presidency.

I should also like to take this opportunity to pay 
tribute to your predecessor, Mr. Vuk Jeremi., for his 
leadership during the sixty-seventh session of the 
General Assembly. Furthermore, I commend Secretary-
General Ban Ki-moon for his management of the United 
Nations with regard to peace and security in various 
parts of the globe.

Setting a new stage urgently requires much effort 
at the national as well as the international level to 
achieve the ultimate goal of improving the standard of 
living of our peoples and bringing about the sustainable 
development of our countries. The Millennium 
Development Goals are an important first step towards 
addressing some of the worst socioeconomic conditions 
facing approximately 40 per cent of humankind, 
targeted as they are at reducing the worst manifestations 
of underdevelopment.

In our view, the success of the Millennium 
Development Goals depends on two sets of simultaneous 
actions: first, a reorientation of national responsibilities; 
and, second, of equal importance, the reorientation of 
the international community. Such reorientation will 
enable us to chart a more meaningful path towards 
meeting the targets of the Millennium Development 
Goals and moving towards the post-2015 Development 
agenda.

That is particularly relevant if we take heed of the 
2013 report on the Millennium Development Goals, 
which reveals some rather interesting facts, such as: 
most developing countries are performing well in 
meeting the targets; and developed countries, which 
have committed themselves to Goal 8 by making their 
aid pledges viable and effective, are nevertheless well 
behind in their general performance in meeting the 
targets.

Official development assistance is in constant 
decline, and the agreements concluded in 2001 within 
the context of the World Trade Organization to improve 
access to international markets have been stalled during 
the Doha Round. That stalling has proved to be so 
harmful that dealing with market access on behalf of the 
poorest nations has been left out of subsequent agendas. 
Furthermore, as we all know, the ongoing financial 
and economic crisis is having a detrimental impact 
on developing nations because official development 
assistance is drastically declining.

Clearly, a number of large developing countries, 
mainly in Asia, as well as some countries endowed with 
natural resources in Africa and South America, have 
made substantial economic progress. Their statistics, 
however, should not blind us to the fact that inequality 
is rampant and that almost 1.2 billion people are still 
living in extreme poverty and do not have access to 
affordable and adequate health services, while millions 
of children are still denied their right to primary 
education.

We have learned the important lesson that developing 
countries are obliged to undertake adequate measures 
to strengthen economic interactions among themselves 
in addition to ties with their traditional trading partners 



in the North. We must give substance to South-South 
cooperation. That is an important consideration for 
setting a new stage for global sustainable development. 
In this context, foreign direct investment is considered 
to be a factor of vital importance.

It is encouraging to note that a number of countries, 
including my own, Suriname, have been upgraded 
from low-income status to middle-income status by 
international financial institutions and United Nations 
agencies. Our efforts to develop prudent macroeconomic 
and appropriate fiscal policies, combined with our 
initiatives to diversify our economy, and the sacrifices 
borne by our people, have led to this improved status. 
Applying per capita income as the major indicator for 
determining our development status has, however, 
manoeuvred us into a position where we have lost 
access to the necessary concessional loans and grants. 
The conclusion can be drawn that our people are being 
punished for their ability to overcome some of the 
obstacles that have made them less fortunate in the past.

Within this interdependent world, we will continue 
to build on our own strength as the main driving 
force for the achievement of our development agenda. 
Furthermore, we believe that building upon national 
strengths, within the context of participation in 
subregional and regional cooperation frameworks, is 
the right way forward to finding proper solutions for 
development. On the basis of what has been achieved 
at the regional level, a global approach might become 
more feasible.

Suriname shares the view that we should base the 
post-2015 development agenda on a people-centred 
approach, with a specific focus on the most vulnerable 
in society, in particular, women, youth, the elderly 
and people with disabilities. In so doing — and 
this 
we emphasize — we should strike the right balance 
between our positive macroeconomic situation and a 
micro situation that is in dire need of improvement.

We are in the course of developing policies and 
programmes to fight non-communicable diseases that 
have led to decreased productivity. Non-communicable 
diseases have now become the leading cause of death in 
Suriname and in other countries in our region. There is 
special emphasis on improving education and bringing 
it closer to our socioeconomic reality. We intend to work 
more closely with relevant international organizations 
such as the Pan American Health Organization, the 
World Health Organization, UNESCO, UNICEF and 
others.

The Government also attaches great importance 
to issues involving young people. In this regard, a 
large-scale after-school programme with the aim of 
enhancing better learning for youth deserves mention. 
The successful experiences in regional cooperation 
mechanisms, such as the one in the Caribbean 
Community (CARICOM), as well as the one that is 
being considered in the Union of South American 
Nations (UNASUR), are clear examples of how youth 
can contribute to the connectivity between peoples and 
the enhancement of unity.

Taking into account global processes and cognizant 
of the opportunities and challenges from CARICOM 
and UNASUR, the post-2015 development agenda 
should emanate from an inclusive, intergovernmental 
process. That process should be directed towards: the 
continued eradication of poverty; a people-centred 
approach, combining economic activity with the social 
need for education and health care, thereby promoting 
the welfare and well-being of all; and the integration of 
economic and social action and strengthening of human 
capital.

Global warming has a direct negative impact on 
the development of small island developing States 
and low-lying coastal States, including Suriname. 
Suriname shares its grave concern regarding the state 
of the global climate and the stalled United Nations 
Framework Convention on Climate Change process. 
The Government of Suriname strongly recommends 
that the General Assembly face these challenges by 
making them part of the post-2015 development agenda.

In setting the stage for development goals 
beyond 2015, we cannot ignore the various threats to 
international peace. International peace, security and 
human rights are indispensable in creating an enabling 
environment for sustainable development. Suriname 
is well aware of the fact that national sovereignty 
and national security are seriously affected by the 
indiscriminate use of violence in fighting terrorism 
and other forms of transnational organized crime. 
Challenges related to armed conflicts, poverty, food, 
the environment, education, public health, migration 
and energy require increased collaboration. In this 
respect, partnership among Governments, international 
and regional organizations and civil society is a must. 
We applaud the South American and Caribbean nations 



for their efforts towards regional peace and stability. 
Their willingness and capacity for further dialogue and 
persuasion is a better way to achieve and maintain peace 
than the use of violence and military intervention.

We are proud to belong to a region that has declared 
itself a nuclear-weapon-free zone.

We express the hope that the two-State solution to 
the Palestinian-Israeli conflict will gain more substance, 
allowing the peoples of both countries the prospect of 
peace and prosperity. Suriname maintains the position 
that the multilateral process within the United Nations 
should prevail in the search for a peaceful solution for 
the crisis in Syria.

The Cuban people have the right to participate 
as full members in all regional organizations, and we 
strongly urge that all obstacles that have prevented 
their full participation so far be removed, including the 
outdated and inhuman unilateral economic, financial 
and commercial embargo.

With regard to the Republic of Haiti, the 
international community tends to lose attention for 
the necessary follow-up activities to get Haiti back 
on its feet. Once again we call upon the international 
community to fulfil its commitments.

In closing, I take advantage of this opportunity 
to inform the Assembly that, exactly 30 days ago, 
my country, Suriname, took over the pro tempore 
presidency of the Union of South American Nations, 
a young and vibrant regional body. We pledge that 
Suriname will, during its presidency, further the goals 
of UNASUR and contribute to international peace, 
security and sustainable development.
